hina eee F287 MRO Document 60 |Filed 10/25/19 Pagelof1 Page ID #1190
ANDERSON KILL CALIFORNIA L.L.P.

Wells Fargo Plaza

355 South Grand Avenue, Suite 2450

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

 

NANO FOUNDATION, LTD., a New York non-profit CASE NUMBER
corporation; and COLIN LEMAHIEU, an individual 2:19-CV-04237-MRW
Plaintiff{s)
Vv.
DAVID C. SILVER, an individual, (PROPOSED) ORDER ON APPLICATION OF
NON-RESIDENT ATTORNEY TO APPEAR IN
Defendant(s). A SPECIFIC CASE PRO HAC VICE

 

The Court, having determined whether the required fee has been paid, and having reviewed the Application of
Non-Resident Attorney to Appear in a Specific Case Pro Hac Vice filed by

 

 

 

 

 

Palley, Stephen D of | Anderson Kill, P.C.
Applicant’s Name (Last Name, First Name & Middle Initial 1717 Pennsylvania Ave., NW, Suite 200
_ (202) 416-6552 (202) 416-6555 Washington, DC 20006
Telephone Number Fax Number
spalley@andersonkill.com
E-Mail Address Firm/Agency Name & Address

for permission to appear and participate in this case on behalf of
David C. Silver

 

 

 

 

 

 

 

 

 

 

 

Name(s) of Party(ies) Represent OPlaintiffis) Defendant(s) Other:
and designating as Local Counsel
Hirsch, Bridget B. of | Anderson Kill California, L.L.P.
Designee ’s Name (Last Name, First Name & Middle Initial Wells Fargo Plaza
257015 (213) 943-1444 (212) 278- 355 Grand Street, Suite 2450
1733 Los Angeles, CA 90071
Designee’s Cal. Bar No. Telephone Number Fax Number
bhirsch@andersonkill.com
E-Mail Address Firm/Agency Name & Address
HEREBY ORDERS THAT the Application be:
XIGRANTED
CIDENIED: CJ for failure to pay the required fee.
C for failure to attach a Certificate of Good Standing issued within 30 days prior to filing of Application.
for failure to complete Application:
0
O pursuant to L.R. 83-2.1.3.2: C) Applicant resides in California; L] previous Applications listed indicate Applicant
is regularly employed or engaged in business, professional, or other similar activities in California.
O pursuant to L.R. 83-2.1.3.4; Local Counsel: C is not member of Bar of this Court, COC does not maintain office
District.
[1 because

 

IT IS HEREBY FURTHER ORDERED THAT the Application fee, if aid: DJ be refunded O not be refunded.

Dated: October 25, 2019 Lil /
Michael R. Wilner, U.S. Magistrate Judge

G-64 Order (05/16) (PROPOSED) ORDER ON APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE Page 1 of I
